Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-10 and 12-17 are currently pending in this application.
Claim 11 and 18-20 have been canceled.

Response to Amendments
The applicant amended objection to claim 1, 5 and 15 to correct the minor informalities as indicated in the previous Office Action. The amendments are acceptable and the objections to the claims have been withdrawn.

Allowable Subject Matter
Claims 1-10 and 12-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-10 and 12-17.

Independent Claim 1 is distinguished from Merton et al. (5,144,495) in view of Debevec et al. (2012/0062719) and further in view of Licht (2014/0109162) and Wantland et al. (2021/0042950) because the combination of all limitations in the independent claim, particularly the limitations similar to: “activating the lighting apparatus to rotate light around the first surface at a first speed by first brightening and then dimming each of the plurality of light emitting elements individually in a sequenced order such that at least one of the plurality of light emitting elements is brightening when a neighboring one of the plurality of light emitting elements is dimming;” and “programming the camera to capture a first sequence of images of the object according to a constant framerate setting, wherein the constant framerate setting is independent of the first speed and the first speed is independent of the constant framerate setting” and the claim is allowed.

Claims 2-10 and 12-14 are directly or indirectly dependent from claim 1 and they are allowed.

Independent Claim 15 is distinguished from Merton et al. (5,144,495) in view of Debevec et al. (2012/0062719) and further in view of Licht (2014/0109162) and Wantland et al. (2021/0042950) because the combination of all limitations in the independent claim, particularly the limitations similar to: “a microcontroller configured to control the lighting apparatus to rotate light around a first surface of an object placed within the illumination region at a first speed by first brightening and then dimming each of the plurality of light emitting elements individually in a sequenced order such that at least one of the plurality of light emitting elements is brightening when a neighboring one of the plurality of light emitting elements is dimming, wherein the constant framerate setting is independent of the first speed and the first speed is independent of the constant framerate setting:” and the claim is allowed.

Claims 16-17 are directly or indirectly dependent from claim 15 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611